ACCEPTED
                                                                                       04-15-00636-CV
                                                                           FOURTH COURT OF APPEALS
                                                                                SAN ANTONIO, TEXAS
                                                                                 12/2/2015 10:32:23 AM
                                                                                        KEITH HOTTLE
                                                                                                CLERK

                                NO. 04-15-00636-CV

                                       ***               FILED IN
                                                  4th COURT OF APPEALS
                                                   SAN ANTONIO, TEXAS
                       IN THE COURT OF APPEALS    12/2/2015 10:32:23 AM
                   FOURTH COURT OF APPEALS DISTRICT KEITH E. HOTTLE
                                                           Clerk
                              SAN ANTONIO, TEXAS

                                       ***

                         JOHN E. VOGT and NELDA L. VOGT,
                                    Appellants

                                         v.

                   MARIN REAL ESTATE PARTNERS, et al.,
                                Appellees

                                       ***

                 MOTION TO EXTEND TIME TO FILE BRIEF

TO THE HONORABLE JUSTICES OF THE COURT OF APPEALS:

      Appellants John Vogt and Nelda Vogt file this Motion to Extend Time to

File Brief as follows:

      1.     This is an appeal from Cause No. 06-150, John E. Vogt, et al. v.

Marin Real Estate Partners, et al., in the 216th Judicial District Court of Kendall

County, Texas.

      2.     By Order dated November 13, 2015, the Court ordered the Vogts to

file a jurisdictional brief by December 3, 2015.
         3.    The Vogts request an extension until January 15, 2016 to file their

brief.

         4.    Reasons for the need for an extension:

               a.    The Vogts’ counsel is a solo practitioner in Kerrville, Texas.

               b.    As recognized by the Court in its Order, Texas appellate courts
                     have conflicting opinions about the jurisdictional issue in this
                     case.

               c.    Counsel has been unable to complete the Vogts’ brief because
                     of other commitments and a full litigation docket.

         5.    Appellees will not be prejudiced by the short extension.

         6.    This is the only request for an extension of time regarding the Court’s

November 13, 2015 Order.

                                       PRAYER

         Appellants John Vogt and Nelda Vogt respectfully request that the Motion

to Extend be granted, that the deadline be extended until January 15, 2016, and

request any other relief to which they may be entitled.




                                           2
                                   Respectfully submitted,


                                     STEPHEN B. SCHULTE, P.C.
                                     Main Plaza One
                                     820 Main Street, Suite 100
                                     Kerrville, Texas 78028
                                     Telephone: (830) 258-4222
                                     Facsimile: (830) 715-9292

                                     ________/s/____________________
                                     Stephen B. Schulte
                                     State Bar No. 17836500
                                     Attorney for John Vogt and Nelda Vogt

                          CERTIFICATE OF SERVICE

      I certify that on December 1, 2015, a true copy of this Motion has been
served on all counsel of record as follows:

     Roger Bresnahan         Via E-Serve


                                         _______/s/____________
                                         Stephen B. Schulte




                                     3